 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDprior to the service of the chargeon March 17,1949.The charges allegedviolation of Section 8 (a) (1) in the statutory language and the complaint andbill of particulars,which framed the issues in this proceeding,detailed thespecific conduct alleged to violate Section 8 (a) (1). The failure of thecharge to particularize the conduct in question was without prejudice to theRespondent.12IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in Section III, above, occurringin connection with the operations of the Respondent described in Section I,above, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYI have found that the Respondent has violated Section 8 (a) (1) of the Act.It is my opinion, upon the entire record in this case, that the commission inthe future of such acts and of other unfair labor practices may be anticipatedfrom the Respondent's conduct in the past. I shall therefore recommend thatthe Respondent cease and desist from such conduct, and from in any other mannerinfringing upon the rights guaranteed to its employees in Section 7 of the Act.Upon the foregoing findings of fact, and upon the entire record in the case,Imake the following :CONCLUSIONSpOF LAW1.Local No. 422, international Woodworkers of America, C. I. 0., is a labororganization within the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (a)(1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]12 SeeCedartown Yarn Mills,Inc.,84 NLRB 1;Cathey Lumber Company,86 NLRB 157;Lily-Tulip Corporation,88 NLRB 892.WILLIAM R. WHITTAIcERCo.LTD.andINTERNATIONAL UNION, UNITEDAUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERS OFAMERICA,CIO,PETITIONER.CaseNo. 21-RC-1592.February28, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearingwasheld before James W. Cherry, Jr,, hear-ing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.93 NLRB No. 74. WILLIAM R.WHITTAKER CO. LTD.521Pursuant to the provisions of Section 3 (b) of the Act,the Boardhas delegated its powers in connectionwith thiscase to a three-memberpanel[Chairman Herzog and Members Reynolds and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and(7) of the Act.4.The appropriate unit :The Petitioner requests a unit composed of all production andmaintenance employees with the usual exclusions at the Employer'splant located on Citrus-Avenue, Hollywood,California,and knownas the Whittaker Division-of the William R. Whittaker Co. Ltd.TheEmployer opposes a single plant unit and contends that a two-plantunit embracing the employees of both theWhittakerDivision and theSaval Division plant, located at East 51st Street, Los Angeles, Cali-fornia, is the only appropriate unit.The two plants are about 12miles apart.The Employer is engaged in the design and manufacture of air-craft valves and accessories,cameras, and photographic supplies. InApril 1950,the Employer purchased the assets,liabilities,and goodwill of Saval,Inc., which operated the East 51st Street plant.Fol-lowing the merger, the Saval,Inc., employees were continued in thesame positions which they held before the purchase by the Employer.There is no union presently recognized by the Employer for eitherplant.Prior to the merger, in January 1945,the Board had certifiedthe International Association.ofMachinists for a production andmaintenance unit at the Saval plant.1However, no contract wasconsummated due to the great number of layoffs which followed. In1949 a consent election for a production and maintenance unit washeld at the Whittaker plant,but no union was certified?In October1949 the United Electrical,Radio & Machine Workers of Americafiled a petition for a production and maintenance unit for the Savalplant, which petition was subsequently dismissed.3The record discloses certain facts which support the Employer'scontention that only a two-plant unit is appropriate.Thus, certaintypes of products are manufactured and processed in one plant andassembled and finished in the other.Moreover, since the merger, the'SavalCo,No 21-R-2582.2W2lltam R Whittaker Co. Ltd,No 21-R-3861.ZSvval Coeporatlon,No. 21-RC-1007. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer has applied the same over-all personnel policy to bothplants which are under the administration of a personnel managerwho maintains a portion of his staff at each plant.The same generalsafety regulations and rules of conduct apply to both plants.Cer-tain employee benefits such as, dividend bonus, vacations, paid holi-days, group insurance, hospitalization, and severence pay, are grantedequally to the employees of both plants.On the other hand, many factors exist which indicate the appropri-ateness of a single plant unit.Thus, a distinction in products is indi-cated by the fact that the Whittaker plant specializes in motor valves,while the Saval plant produces mainly valves of the hydraulic type .4Moreover, most of the basic manufacturing of products at the Whit-taker plant is performed by outside vendors while the Saval plant hasits own production facilities.Each plant does its own hiring,5 firing,and processing of grievances. It also conducts its own purchasing andis responsible for its own accounts 6Furthermore, each has its ownengineering staff and machine shop, keeps its own time records, andis subject to its own supervisory personnel.7The Employer main-tains a separate seniority system which is primarily on a departmentalbasis in each plant.There is no interchange of employees.Although certain of the foregoing factors indicate that a two-plantunit would be feasible, they are not so compelling as to require ourholdingonlya two-plant unit appropriate.Other factors, herein-above referred to, support a finding that a single plant unit, as re-quested by the Petitioner, is appropriate. In view of these considera-tions, including (a) the fact that there is no history of collectivebargaining; (b) that no union seeks a certification for a two-plantunit (c) that the plants are under immediate separate supervisionwith local autonomy in the matter of hiring, firing, and processing ofgrievances; and (d) the fact that the geographically separated plantsare maintained as distinct divisions s with practically no interchangeof employees, we conclude that a unit confined to the employees ofthe Whittaker plant is appropriate.'Due to the differences in types of products,the plants are subject to different types ofinspection,theWhittaker plant being subject to a more detailed type than the other.5Hiring is done at each plant,except that whenever needed applicants may be sent tothe other.Different newspapers are also used to advertise for help at each plant.6Expenses for field representatives outside of California are charged one-half to eachplant.Although the payroll department serves both plants, the pay checks at Saval clearlyindicate that they are issued by the Saval Division.7Except for one foreman who serves the metal finishing departments of both plants, theforemen of the several departments report to the managers of their respective plants.8In addition to the fact that the personnel of the Saval plant have not been affectedby the merger,the Employer's personnel manager testified to the effect that different paychecks were used in the Saval plant in order to bolster the morale of the employees in thatplant,thus indicating the desire of the Employer to maintain the individuality of thatdivision.9 Southland Manufacturing Company,91 NLRB No. 38. W. S. TYLER COMPANY523We find that all production and maintenance employees,10 employedat the Employer's Whittaker Division plant at Citrus Avenue, Holly-wood, California, excluding office and clerical employees, guards, pro-fessional employees,"- and supervisors as defined in the Act, constitutea unit appropriate for purposes of collective bargaining within themeaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]-10The Employer's representative introduced considerable evidence,apparently designedto prove that certain groups of employees should be excluded from the production andmaintenance unit on the ground that they are composed of skilled craftsmen.He con-ceded, however, that this contention was probably premature and stated that the Employerwould not press for the exclusion of such employees at this time.As no-union is seekingto represent these alleged craftsseparately,we shall not determine their craft status atthis time and shall include them in the unit.Boeing Airplane Company,86 NLRB 368;Western Picture FrameCo., 93 NLRB No. 52.11The Union stated at the hearing that the engineering department should be excludedfrom the unit apparently upon the ground that the employees therein constitute a pro-fessional group.The Employer indicated that the engineers should be included.Therecord is not clear concerning the professional status of the engineers.However, if theengineers are, in fact,professional employees,they shall be deemed exeluded,under thiscategory.W. S. TYLER COMPANYandLOCAL 215, INTERNATIONAL MOLDERS ANDFOUNDRY WORKERSUNIONOF NORTH AMERICA, A. F. L., PETITIONER.Case No. 8-RC-103.February 28,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Bernard Ness, hearing officer.The hearing officer's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The question concerning representation :The Petitioner, which has represented for 50 years the Employer'score makers, molders, and their apprentices, all of whom work in thefoundry, now seeks a unit composed of all production and mainte-nance employees in the foundry, excluding core makers, molders, andtheir apprentices, and all other employees.'The Employees Council1 The Petitioner does not indicate whether or not it wishes eventually to add theseemployees to the unit which it already represents and which is covered by a contractexpiring in July 1952.93 NLRB No. 70.